IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-658

                                    No. COA21-506, 21-523

                                     Filed 4 October 2022

     Davie County, No. 20CVD256

     MICHAEL KEITH SULIER, Plaintiff,

                  v.

     TINA BASTIAN VENESKEY, Defendant.


           Appeal by defendant from orders entered 23 February 2021 and 3 May 2021

     by Judge Mary F. Covington in District Court, Davie County. Heard in the Court of

     Appeals 22 March 2022.


           Michael Keith Sulier, pro-se, plaintiff-appellee.

           Homesley & Wingo Law Group PLLC, by Andrew J. Wingo and Victoria L.
           Stout, for defendant-appellant.


           STROUD, Chief Judge.


¶1         Defendant-maternal Grandmother appeals the trial court’s orders determining

     North Carolina has jurisdiction over the custody of Plaintiff-Father’s minor child and

     awarding him full custody. Because we conclude the trial court had subject-matter

     jurisdiction under the UCCJEA and its determination Plaintiff-Father is a fit parent

     who has not abdicated his constitutional rights to the minor child was supported by

     its findings and the evidence, we affirm.
                                       SULIER V. VENESKEY

                                             2022-NCCOA-658

                                            Opinion of the Court



                                       I.      Background

¶2         This case involves a custody dispute between Plaintiff Michael Keith Sulier

     (“Father”), and Defendant Tina Bastian Veneskey, maternal grandmother

     (“Grandmother”) of Andrea,1 who was born in February 2013.2 Father and Andrea’s

     late mother (“Mother”) were never married but were living together when Andrea

     was born. Father and Mother separated following Andrea’s birth, after which the

     record reflects Father and Mother had a “tumultuous relationship” during which they

     “broke up a few times and got back together.” During this period of about two years,

     Father cared for the child and “did engage in parenting activities such as feeding,

     changing and taking care of the child while the mother was at work.” Mother and

     Father then permanently separated in 2014; Mother moved away, took Andrea with

     her, got married, and changed her last name. Father did not thereafter have contact

     with Andrea. The trial court found from Father’s and his mother’s testimony that

     Father’s lack of contact with Andrea after the separation was a result of having been

     “led to believe by [Mother] and [Grandmother] that they could no longer have

     communication with the minor child,” in part due to a no-contact order, “consistent

     with the years between 2014-2020.” The trial court found after the no-contact order




     1We refer to the minor child by a pseudonym.
     2The trial court adjudicated Father as the “biological parent of the minor child” in its 23
     February 2021 order. Grandmother has not challenged this ruling on appeal.
                                     SULIER V. VENESKEY

                                        2022-NCCOA-658

                                       Opinion of the Court



     was lifted in 2016, Father and the paternal grandmother “attempted to locate the

     minor child through family inquiries and social media,” but Mother “had a different

     last name at that point, and they did not know how to find her.” According to

     Grandmother, Mother moved at least eight times with the child during the five years

     after Mother and Father separated, throughout North Carolina, Michigan, and

     Alaska, never staying in one location longer than a year until moving into Mother’s

     final home in North Carolina. Grandmother’s pleadings in this action revealed to

     Father for the first time Andrea’s previous whereabouts including her return to North

     Carolina by August of 2017 and most recently living since October 2018 in a home

     with Mother, Mother’s new husband (“Stepfather”), and another child born to Mother

     and Stepfather, the minor child’s half-sibling, in Mocksville, North Carolina.

¶3         Mother passed away on 10 May 2020. At this time, Grandmother lived in

     Michigan. After Mother’s death, on or about 18 May 2020, Grandmother traveled to

     North Carolina and removed Andrea from North Carolina, bringing her to Michigan

     to stay with Grandmother and her husband. Grandmother did so without notifying

     Father and without his consent and has kept Andrea in Michigan since. At the time

     of Mother’s death and at the time this action was filed, Father was residing in Myrtle

     Beach, South Carolina. Father also has a son with his girlfriend who he has lived

     with “as a family unit” since his son’s birth, and in his briefing on appeal, Father

     states he “takes care of his [son’s] needs [and] he wishes to do the same for his
                                        SULIER V. VENESKEY

                                           2022-NCCOA-658

                                          Opinion of the Court



     biological daughter . . . .” Father did not learn of Mother’s passing until discovering

     this through a Facebook posting, at which point he “immediately returned to North

     Carolina to pick up his daughter.” Father contacted the police, family members, and

     neighbors, but was never informed Grandmother took the child to Michigan.

¶4          Grandmother initiated a guardianship proceeding in the Delta County Probate

     Court in Michigan soon after arriving there with Andrea, on 29 May 2020,3 and on 30

     June 2020 the Michigan court entered an emergency temporary guardianship order.

     Father then filed his verified Complaint for Child Custody two weeks later, on 15

     July 2020, in Davie County District Court. On 30 July 2020, Grandmother filed an

     action for permanent custody in the Michigan State Court. The Delta Probate Court

     in Michigan granted temporary guardianship to Grandmother and a telephone

     conference was then held between the Honorable Mary Covington and the Honorable




     3 Grandmother did not include in the Record on Appeal or in her brief to this Court any
     indication as to the date she filed the guardianship proceeding in Michigan after arriving
     there with the child on 18 May 2020. We take judicial notice the Michigan Court of Appeals
     affirmed the Delta County trial court’s order declining to exercise child-custody jurisdiction
     under the UCCJEA on 26 August 2021. See Veneskey v. Sulier, No. 355471, 2021 Mich. App.
     LEXIS 5147 at *1–2, 2021 WL 3821012 at *1 (Mich. Ct. App. Aug. 26, 2021), review denied,
     967 N.W.2d 71 (Mich. 2021). The Michigan appeal included only the complaint for custody
     Grandmother later filed in circuit court. Id., 2021 Mich. App. LEXIS 5147 at *2–3, *14–15,
     2021 WL 3821012 at *1, *6. According to the Michigan Court of Appeals’s opinion, “[Andrea]
     was removed from North Carolina on May 18, 2020. [Grandmother] filed the[] petition for
     guardianship on May 29, 2020. [Grandmother] filed the[] circuit court complaint on July 31,
     2020.” Id., 2021 Mich. App. LEXIS 5147 at *8, 2021 WL 3821012 at *4. We additionally note
     the trial court’s order here indicated Grandmother filed the permanent-custody action in
     Michigan on 30 July 2020 instead of 31 July 2020.
                                     SULIER V. VENESKEY

                                       2022-NCCOA-658

                                      Opinion of the Court



     Perry Lund of the Circuit Court for the County of Delta, Michigan (“UCCJEA

     conference”). Following that conference, on 29 October 2020, the Michigan Court

     “entered a summary disposition order under MCR 2.116(C)(4), finding that Michigan

     is not the home state of the minor child and is an inconvenient forum” and dismissing

     Grandmother’s Michigan custody action.

¶5         On 30 September 2020, Grandmother filed a motion to dismiss Father’s

     custody complaint and a Motion for UCCJEA Conference and Answer pursuant to

     Chapter 50A of the North Carolina General Statutes (“UCCJEA”). Father filed a

     verified Reply and Response to Motion to Dismiss, noting the previous UCCJEA

     conference held by Judge Covington and Judge Lund. The next day, on 19 November

     2020, Father filed a verified Motion to Allow Supplemental Pleading and verified

     Supplemental Pleading and Motion in the Cause for an order awarding him

     immediate and temporary custody based upon the Michigan Court’s Order declaring

     it was not Andrea’s home state. On 27 January 2021, Grandmother filed her verified

     Answer and Counterclaims in North Carolina for “permanent primary custody” of

     Andrea.   The matters were noticed for hearing on 23 February 2021 and came on
                                       SULIER V. VENESKEY

                                          2022-NCCOA-658

                                         Opinion of the Court



     that day before the Honorable Mary Covington in Davie County District Court.4

     Judge Lund, in Michigan, also presided virtually at the 23 February 2021 hearing.

¶6          By Order on Jurisdiction entered 23 February 2021, Judge Covington

     concluded North Carolina had subject-matter jurisdiction over Andrea’s custody

     because North Carolina was her “home state” as defined by the UCCJEA; and, as an

     alternative basis for jurisdiction, a parent or person acting as a parent had significant

     contacts with North Carolina and North Carolina was a convenient forum for the

     custody proceeding. The trial court found as fact Grandmother and her husband

     owned real property located in Davie County, where Grandmother previously resided,

     and Andrea and Mother were residing in North Carolina continuously for three years

     prior to Mother’s passing. The trial court also found for purposes of the UCCJEA

     Stepfather “was acting as a parent to [the child] at the time of [Mother’s] death . . .”

     and was living in the North Carolina home with Andrea and her half-sibling. Father

     filed a verified Motion to Dismiss Grandmother’s Second Answer and Counterclaims

     the same day the trial court entered its Order on Jurisdiction.5




     4 It appears from the 23 February 2021 hearing transcript there was some question among
     the attorneys for the Parties regarding the scope of what was noticed for hearing that day,
     but Grandmother has not raised any argument on appeal regarding the notice of hearing.
     5 On 24 March 2021, Grandmother filed written Notice of Appeal from the trial court’s 23

     February 2021 Order on Jurisdiction.
                                       SULIER V. VENESKEY

                                             2022-NCCOA-658

                                         Opinion of the Court



¶7         By Temporary Custody Order entered 3 May 2021,6 Judge Covington

     reaffirmed North Carolina’s subject-matter jurisdiction over Andrea’s custody and

     concluded Father did not abdicate his constitutionally protected rights as a parent,

     was fit and proper to have care, custody, and control, and was therefore entitled to

     full custody of the child. The trial court dismissed Grandmother’s claim for custody

     and ordered Andrea be immediately returned to Father.                 On 5 May 2021,

     Grandmother filed written notice of appeal from the trial court’s custody order.

                                       II.     Discussion

¶8         Grandmother makes many arguments on appeal challenging the trial court’s

     award of custody to Father and dismissal of her claim for custody. She argues the

     conference Judges Covington and Lund held prior to the court’s Order on Jurisdiction

     violated the UCCJEA; the trial court erred in concluding North Carolina was

     Andrea’s home state, there also existed significant-connection jurisdiction, and North

     Carolina was a convenient forum; and the trial court erred in awarding custody to

     Father because the evidence she presented established as a matter of law that Father

     abdicated his constitutional rights as a parent. Grandmother also takes exception to




     6 It is not clear why the order is entitled “Temporary Custody Order,” but the title is not
     controlling. The order is in substance a final and appealable order granting Father full
     custody of Andrea and dismissing Grandmother’s claim for custody.
                                        SULIER V. VENESKEY

                                           2022-NCCOA-658

                                          Opinion of the Court



       the trial court’s decision not to admit certain evidence from the child’s Michigan

       therapist.

       A. Standard of Review

¶9           We review de novo a trial court’s conclusion it has subject-matter jurisdiction

       over a custody dispute pursuant to the UCCJEA. In re J.H., 244 N.C. App. 255, 260,

       780 S.E.2d 228, 233 (2015); see also In re M.R.J., 378 N.C. 648, 2021-NCSC-112, ¶ 19

       (“[S]ubject-matter jurisdiction is a question of law . . . .” (quotations and citation

       omitted)).

¶ 10         In custody determinations, “the trial court’s findings of fact are conclusive on

       appeal if there is evidence to support them, even though the evidence might sustain

       findings to the contrary.” Adams v. Tessener, 354 N.C. 57, 63, 550 S.E.2d 499, 503

       (2001) (quotations and citations omitted). However, “a trial court’s determination

       that a parent’s conduct is inconsistent with his or her constitutionally protected

       status must be supported by clear and convincing evidence.” Id.; In re I.K., 377 N.C.

       417, 2021-NCSC-60, ¶ 20 (“The trial court’s legal conclusion that a parent acted

       inconsistently with his constitutionally protected status as a parent is reviewed de

       novo to determine whether the findings of fact cumulatively support the conclusion

       and whether the conclusion is supported by clear and convincing evidence.”). “The

       trial court’s findings of fact are conclusive on appeal if unchallenged, or if supported

       by competent evidence in the record.” In re I.K., ¶ 20 (citations omitted).
                                        SULIER V. VENESKEY

                                            2022-NCCOA-658

                                           Opinion of the Court



       B. Procedure for UCCJEA Conference

¶ 11         We first address Grandmother’s arguments the trial court violated the

       UCCJEA in the procedure it followed in communicating with the Michigan Court.

       Grandmother argues she suffered “significant harm” as a result of the trial court’s

       application of N.C. Gen. Stat. § 50A-110 during its initial phone conference with

       Judge Lund.7 That section provides, in part:

                    (a) A court of this State may communicate with a court in
                    another state concerning a proceeding arising under [the
                    UCCJEA].

                    (b) The court may allow the parties to participate in the
                    communication. If the parties are not able to participate in
                    the communication, they must be given the opportunity to
                    present facts and legal arguments before a decision on
                    jurisdiction is made.

                    ....

                    (d) . . . [A] record must be made of a communication under
                    this section. The parties must be informed promptly of the
                    communication and granted access to the record.

       N.C. Gen. Stat. § 50A-110 (2021).

¶ 12         Grandmother here takes issue with the telephone call Judge Lund and Judge

       Covington had during the Michigan proceeding, prior to the North Carolina hearing




       7This telephone conference originated in the Michigan proceeding; Michigan has the same
       provision in its UCCJEA statute. Compare Mich. Comp. Laws § 722.1110 (2020) with N.C.
       Gen. Stat. § 50A-110 (2021).
                                SULIER V. VENESKEY

                                  2022-NCCOA-658

                                 Opinion of the Court



regarding jurisdiction. After the telephone conference between Judge Lund and

Judge Covington, the Michigan Court dismissed Grandmother’s Michigan custody

action on the ground Michigan was not Andrea’s home state or a convenient forum.

That call originated with Judge Lund in Michigan based upon the custody proceeding

Grandmother filed in Michigan. Grandmother acknowledges there was also a full

hearing in the North Carolina action on 23 February 2021 “where the Trial Court of

North Carolina, the Circuit Court of Michigan, and the attorneys for both parties

from both states were present,” and at that hearing both Judges “heard from all

attorneys regarding how N.C. Gen. Stat. § 50A-110 was applied . . . and discussed the

procedural history of both the Michigan guardianship action and the North Carolina

custody action.” Grandmother complains the result of the North Carolina hearing

“did not change the outcome” of the Judges’ earlier phone call in the Michigan

proceeding, but that does not change the fact Grandmother had the full UCCJEA

hearing in this North Carolina action. The Judges from both States attended a

hearing in North Carolina and heard and discussed at length counsels’ jurisdictional

arguments, and then the trial court entered an Order on Jurisdiction, and a second

Temporary Custody Order again finding facts affirming its jurisdiction. Any issue

Grandmother takes with the procedure the Michigan Court followed in

Grandmother’s case there would be for the Michigan Courts to decide, and in fact, the

Michigan Court of Appeals affirmed the dismissal of Grandmother’s Michigan child-
                                          SULIER V. VENESKEY

                                            2022-NCCOA-658

                                           Opinion of the Court



       custody proceeding, concluding North Carolina was the child’s home state and

       Michigan was an inconvenient forum for her custody determination. See Veneskey,

       supra, 2021 Mich. App. LEXIS 5147 at *8-10, 2021 WL 3821012 at *4 (“[A]n

       individual who removes a minor child from the home state should not obtain a benefit

       between the removal date and date of a filing of a custody petition in Michigan by

       claiming that this period destroyed the prior occupancy period and relationship to the

       home state.”).

       C. Jurisdiction Under UCCJEA

¶ 13         Grandmother contends the trial court erred in its ultimate determination

       North Carolina has subject-matter jurisdiction as Andrea’s home state, or in the

       alternative,     significant-connection   jurisdiction.    Grandmother   argues   both

       conclusions were erroneous based on the evidence, but she does not challenge any of

       the trial court’s findings of fact, so we are bound by these findings. In re K.N., 378

       N.C. 450, 2021-NCSC-98, ¶ 17 (“Unchallenged findings are deemed to be supported

       by the evidence and are binding on appeal.”).

¶ 14         The trial court made the following findings in support of its determination in

       its 23 February 2021 Order on Jurisdiction:


                      2.     The Defendants [(Grandmother and her husband)]
                      are the maternal grandparents of the minor child and
                      reside in Michigan, although they own real property
                      located in Davie County, North Carolina, where the minor
                    SULIER V. VENESKEY

                       2022-NCCOA-658

                     Opinion of the Court



child was living at the time of biological [M]other’s death.

3.     Within moments of the biological [M]other’s death,
[Grandmother] removed the minor child from the
jurisdiction of her home state. The minor child has resided
in North Carolina continuously [from] 2017-2020 when her
[M]other passed away.

4.    There is credible evidence that the minor child lived
in multiple places with . . . [Mother]. And although the
minor child was born in the State of Michigan, she resided
in North Carolina continuously for approximately three
years prior to her [M]other’s passing in . . . North Carolina.

5.   [Grandmother] has previously resided in Davie
County, North Carolina.

6.     [Mother] was residing in North Carolina six months
prior to her death in May 2020. She married and had a
child with [Stepfather]. The minor child has a half-sibling
that currently lives in North Carolina.

7.    [Stepfather] . . . was acting as a parent to . . .
[Andrea] at the time of the [M]other’s death and when he
turned the minor child over to [Grandmother]. He
currently still resides in North Carolina.

....

9.    Although the child was removed from the state of
North Carolina, she and at least one parent or persons
acting as a parent, have significant contact with the state
of North Carolina.

10.  The State of Michigan did assume emergency
temporary jurisdiction for the purposes of establishing a
temporary guardianship when the child was taken to
North Carolina [sic] after the [M]other’s death, by
[Grandmother]. [Father] did not give consent to the child
                                SULIER V. VENESKEY

                                  2022-NCCOA-658

                                 Opinion of the Court



            being removed from North Carolina.

            11.    On October 29, 2020, in the Circuit Court for the
            County of Delta, in the State of Michigan, the Honorable
            Perry Lund entered a summary disposition order . . .
            finding that Michigan is not the home state of [Andrea] and
            is an inconvenient forum. . . .

            12.    As of the date of this hearing, Michigan’s only
            jurisdiction pertained to the temporary guardianship
            ordered by the Delta County Probate Court in Case No. 20-
            GM-22549.

            ....

            14.   [Father] filed his action for custody in . . . North
            Carolina, the child’s home state, on July 15, 2020.
            [Grandmother] filed her custody action in Michigan on July
            30, 2020.

            ....

            17.    The Court has determined that North Carolina has
            jurisdiction over the subject matter in the case and
            personal jurisdiction over the parties because of
            [Grandmother] and the minor child’s significant contacts
            within the state of North Carolina.

            18.   Furthermore, the court finds that North Carolina is
            the more convenient forum for the minor child and for
            [Father] and at least one contestant has significant
            connections within the state of North Carolina.

            ....

(Parentheticals added). The trial court also made the following relevant findings in

its 3 May 2021 custody order:
                                   SULIER V. VENESKEY

                                     2022-NCCOA-658

                                    Opinion of the Court




              3.     At the time of [M]other’s death, the minor child was
              residing in Mocksville, NC, in a home owned by
              [Grandmother], with her [M]other and her new husband of
              less than a year, [Stepfather] . . . .

              ....

              6.     Neither party in this action currently reside in the
              State of North Carolina, however, after . . . conducting a
              jurisdictional hearing with the juvenile Judge in the State
              of Michigan, it was determined that North Carolina is the
              home state. That jurisdictional ruling is currently on
              appeal in Michigan.[8]

              7.     The Court finds that North Carolina is the home
              state of the minor child at the time of the filing of this
              action. [Andrea] was living at least six months prior to the
              death of her [M]other and prior to the filing of this action
              by [Father].

              ....

              9.    [Father] learned of [Mother’s death] on the social
              media page of a family member of the decedent and he
              immediately returned to North Carolina to pick up
              [Andrea] . . . .

              ....

              11.   The Court finds that within a few days of [Mother’s
              death], [Grandmother] came to North Carolina from
              Michigan and removed the child from the jurisdiction of
              North Carolina and took her back to Michigan. . . . .



8As noted above, the Michigan Court of Appeals affirmed the Delta County trial court’s order
on 26 August 2021. See Veneskey, supra, 2021 Mich. App. LEXIS 5147 at *1–2, 2021 WL
3821012 at *1.
                   SULIER V. VENESKEY

                      2022-NCCOA-658

                     Opinion of the Court



12.    [Grandmother] and [Stepfather] had an attorney
draw up a consent agreement to allow [Grandmother] to
take the child back to Michigan without [Father’s] consent.
....

13.   . . . [Father] had family in the area where [Andrea]
was residing [(in North Carolina)] and [his mother,] the
paternal grandmother, and [Grandmother] had previous
communications by phone to discuss the minor child and
exchanged photos . . . .

....

20.   According   to    the    verified      pleadings of
[Grandmother], [Mother] resided at 6 different addresses
although she moved 8 times in 5 years. . . . .

21.   After the no-contact order . . . and the charges were
dismissed, [Father and his mother] attempted to locate
[Andrea] . . . . [Mother] did not appear in court to testify
because she had left the state with [Andrea] and never
informed [Father] where she was going.

22.   [Father] . . . . sent [gifts and cards for Andrea] to
[Grandmother’s] residence in Michigan as [Mother] had a
habit of returning to her mother’s residence when she
needed help from her. . . . .

....

26.    . . . . [Grandmother’s] testimony that she moved from
her home into a different home right after her daughter’s
death because the memories of her were too painful, is not
credible. It once again appears to the court that it was
another way to hide or secret the child from [Father] now
that she was appointed guardian in an emergency hearing
in Michigan. In fact, it would seem to be more comforting
to the grieving child to be around her [M]other’s memories
and personal belongings, rather than be moved into a place
                                         SULIER V. VENESKEY

                                             2022-NCCOA-658

                                           Opinion of the Court



                    with no memories.

                    ....

       (Parentheticals and footnote added).

¶ 15         Grandmother has not challenged any of these findings as unsupported by the

       evidence, so these findings are binding upon this Court. In re K.N., ¶ 17; In re I.K., ¶

       20; see also In re M.R.J., ¶ 38 (“The trial court is not required to make specific findings

       of fact demonstrating its jurisdiction under the UCCJEA, but the record must reflect

       that the jurisdictional prerequisites in the Act were satisfied when the court exercised

       jurisdiction.” (quotations and citation omitted)).         We also note that some of the

       findings, particularly regarding North Carolina’s status as Andrea’s home state, are

       actually conclusions of law, so we will review those “findings” de novo. See Walsh v.

       Jones, 263 N.C. App. 582, 589–90, 824 S.E.2d 129, 134 (2019) (“If the trial court labels

       as a finding of fact what is in substance a conclusion of law, we review that ‘finding’

       de novo.” (quotations and citation omitted)); In re Everette, 133 N.C. App. 84, 85, 514

       S.E.2d 523, 525 (1999) (“[A]ny determination requiring the exercise of judgment, or

       the application of legal principles, is more properly classified a conclusion of law.”

       (quotations and citation omitted)).

¶ 16         “Whenever one of our district courts holds a custody proceeding in which one

       contestant or the children appear to reside in another state, the court must initially

       determine whether it has jurisdiction over the action.” In re J.H., 244 N.C. App. at
                                        SULIER V. VENESKEY

                                           2022-NCCOA-658

                                          Opinion of the Court



       262, 780 S.E.2d at 234–35 (quotations and citation omitted).            Subject-matter

       jurisdiction over child custody actions is governed by N.C. Gen. Stat. § 50A-101 et

       seq., North Carolina’s codification of the UCCJEA. As this Court has previously

       noted, “Michigan and North Carolina have codified the UCCJEA in virtually identical

       terms,” which, in Article 2, Part 2, establishes several “modes” of jurisdiction. See In

       re A.L.L., 254 N.C. App. 252, 262, 802 S.E.2d 598, 605–06 (2017) (“The UCCJEA

       recognizes four modes of subject-matter jurisdiction: (1) initial child-custody

       jurisdiction, N.C. Gen. Stat. § 50A-201; (2) exclusive, continuing jurisdiction, N.C.

       Gen. Stat. § 50A-202; (3) jurisdiction to modify determination, N.C. Gen. Stat. § 50A-

       203; and (4) temporary emergency jurisdiction, N.C. Gen. Stat. § 50A-204.”).

¶ 17         The first “mode,” North Carolina General Statute § 50A-201, is at issue here.

       Id. That section provides:

                 (a)        . . . [A] court of this State has jurisdiction to make
                    an initial child-custody determination only if:

                           (1) This State is the home state of the child on the
                               date of the commencement of the proceeding, or
                               was the home state of the child within six months
                               before the commencement of the proceeding, and
                               the child is absent from this State but a parent or
                               person acting as a parent continues to live in this
                               State;

                           (2) A court of another state does not have
                               jurisdiction under subdivision (1), or a court of
                               the home state of the child has declined to
                               exercise jurisdiction on the ground that this
                                          SULIER V. VENESKEY

                                             2022-NCCOA-658

                                            Opinion of the Court



                                 State is the more appropriate forum under G.S.
                                 50A-207 or G.S. 50A-208, and:

                                      a. The child and the child’s parents, or the
                                         child and at least one parent or a person
                                         acting as a parent, have a significant
                                         connection with this State other than
                                         mere physical presence; and
                                      b. Substantial evidence is available in this
                                         State concerning the child’s care,
                                         protection, training, and personal
                                         relationships;

                             (3) All courts having jurisdiction under subdivision
                                 (1) or (2) have declined to exercise jurisdiction on
                                 the ground that a court of this State is the more
                                 appropriate forum to determine the custody of
                                 the child under G.S. 50A-207 or G.S. 50A-208; or

                             (4) No court of any other state would have
                                 jurisdiction under the criteria specified in
                                 subdivision (1), (2), or (3).

                 (b)       Subsection (a) is the exclusive jurisdictional basis
                    for making a child-custody determination by a court of this
                    State.

                 (c)          Physical presence of, or personal jurisdiction over, a
                       party or a child is not necessary or sufficient to make a
                       child-custody determination.

       N.C. Gen. Stat. § 50A-201 (2021).

¶ 18         This section thus establishes jurisdiction over initial child custody

       determinations in various scenarios. First, the court must identify the child’s “home

       state” as defined in North Carolina General Statute § 50A-102. Next, the court must
                                          SULIER V. VENESKEY

                                            2022-NCCOA-658

                                           Opinion of the Court



       determine whether North Carolina has jurisdiction under any subsection of § 50A-

       201. If North Carolina is the “home state” and “a parent or person acting as a parent

       continues to live in this State,” jurisdiction falls under subsection (a)(1). Here, the

       trial court, and the Michigan Court, determined North Carolina is Andrea’s home

       state. See Veneskey, supra, 2021 Mich. App. LEXIS 5147 at *9–10, 2021 WL 3821012

       at *4 (explaining Michigan is not the home state before stating “even if North

       Carolina does not qualify as the home state” implying North Carolina is the home

       state). The trial court also found that a person acting as a parent, Stepfather,

       continues to live in this state.

          1. Home State

¶ 19          We begin the “home state” analysis with the date of commencement of the

       initial child custody proceeding.          In both North Carolina and Michigan,

       “‘[c]ommencement’ means the filing of the first pleading in a proceeding.” N.C. Gen.

       Stat. § 50A-102(5) (2021); Mich. Comp. Laws § 722.1102(e) (2021). And in both states,

       a “child custody proceeding” includes a proceeding for guardianship. N.C. Gen. Stat.

       § 50A-102(4); Mich. Comp. Laws § 722.1102(d). As noted by the Michigan Court of

       Appeals,

                     “Child-custody proceeding” means a proceeding in which
                     legal custody, physical custody, or parenting time with
                     respect to a child is an issue. Child-custody proceeding
                     includes a proceeding for . . . guardianship, paternity,
                     termination of parental rights, and protection from
                                       SULIER V. VENESKEY

                                          2022-NCCOA-658

                                         Opinion of the Court



                    domestic violence, in which the issue may appear.

       Veneskey, supra, 2021 Mich. App. LEXIS 5147 at *9, 2021 WL 3821012 at *4

       (emphasis in original) (quoting Mich. Comp. Laws § 722.1102(d)). The Michigan

       Court of Appeals continued:

                    The May 29, 2020 guardianship petition was filed only
                    several days after [Andrea] left North Carolina. Regardless
                    of the time period during which [Andrea] was removed
                    from North Carolina and [Grandmother’s] filings in
                    Michigan to secure guardianship and custody, we conclude
                    that it did not render Michigan as [Andrea’s] home state
                    for purposes of plaintiffs’ and defendant’s claims for
                    custody. Indeed, in the six-month time period preceding
                    [Andrea’s] move to Michigan and the commencement of
                    legal proceedings here, [Andrea] resided in North Carolina
                    with her family.

       Id., 2021 Mich. App. LEXIS 5147 at *9-10, 2021 WL 3821012 at *4.

¶ 20         Michigan’s analysis is consistent with North Carolina law. Moreover, the

       definition of “home state” in the UCCJEA notes that a “period of temporary absence”

       of a parent or child is included in the statutory six-month period immediately before

       commencement of a child custody proceeding. See N.C. Gen. Stat. § 50A-102(7) (“A

       period of temporary absence of any of the mentioned persons is part of the period.”).

¶ 21         As noted by the Michigan Court of Appeals, “in the six-month time period

       preceding [Andrea’s] move to Michigan and the commencement of legal proceedings

       here, [Andrea] resided in North Carolina with her family.” Veneskey, supra, 2021

       Mich. App. LEXIS 5147 at *9-10; 2021 WL 3821012 at *4. After her Mother’s death,
                                        SULIER V. VENESKEY

                                           2022-NCCOA-658

                                          Opinion of the Court



       Andrea remained with “her family,” specifically her Stepfather, who was “a person

       acting as a parent,” and her sibling, until Grandmother took Andrea to Michigan on

       18 May 2020. On 29 May 2020, Grandmother filed the temporary guardianship

       proceeding, which was the “commencement of a child custody proceeding,” as

       correctly noted by the Michigan Court of Appeals. Veneskey, supra, 2021 Mich. App.

       LEXIS 5147 at *8, 2021 WL 3821012 at *4. The trial court found Grandmother took

       Andrea to Michigan “to hide or secret the child from [Father] . . . .”

¶ 22         Under the UCCJEA, North Carolina was Andrea’s home state on the date of

       the commencement of the proceeding in Michigan, which is the date of

       commencement of the initial child-custody proceeding. Andrea had lived in North

       Carolina continuously for more than six months prior to 18 May 2020, when

       Grandmother took her to Michigan. Thus, Andrea had been in Michigan for only 11

       days when a proceeding was filed. We conclude this period of 11 days in Michigan

       with Grandmother was a temporary absence from North Carolina for purposes of the

       statutory definition of “home state.”

                           While the issue of whether an absence from a state
                    amounted to a temporary absence has previously come
                    before this Court, we have decided this issue on a case-by-
                    case basis. Some courts in sister states have adopted
                    certain tests for determining whether an absence from a
                    state was a temporary absence. These tests include (1)
                    looking at the duration of absence, (2) examining whether
                    the parties intended the absence to be permanent or
                    temporary, and (3) adopting a totality of the circumstances
                                       SULIER V. VENESKEY

                                          2022-NCCOA-658

                                        Opinion of the Court



                   approach to determine whether the absence was merely a
                   temporary absence. We deem the third option to be the
                   most appropriate choice for several reasons. First, it
                   comports with the approach taken by North Carolina
                   courts in determining the issue of whether an absence was
                   temporary on the basis of the facts presented in each case.
                   Second, it incorporates considerations, such as the parties’
                   intent and the length of the absence, that courts of sister
                   states have found important in making this determination.
                   Third, it provides greater flexibility to the court making the
                   determination by allowing for consideration of additional
                   circumstances that may be presented in the multiplicity of
                   factual settings in which child custody jurisdictional issues
                   may arise.

       Chick v. Chick, 164 N.C. App. 444, 449–50, 596 S.E.2d 303, 308 (2004) (citations

       omitted).

¶ 23         We therefore consider the “totality of the circumstances to determine whether

       the absence was merely a temporary absence.” Id. As part of this analysis, we

       consider the parties’ intent, length of the absence, and the particular factual

       circumstances of this case. Id. The length of absence was extremely short, only 11

       days, and the factual circumstances of this case are tragic, as this custody dispute

       arose upon the death of Andrea’s mother and has continued, in two states, because

       Grandmother sought to “hide or secret the child from [Father]” and establish custody

       herself in Michigan.   Under the totality of the circumstances, her presence in

       Michigan was a “temporary absence” from North Carolina and North Carolina is

       Andrea’s home state under the UCCJEA.          Andrea lived here with her Mother,
                                        SULIER V. VENESKEY

                                          2022-NCCOA-658

                                         Opinion of the Court



       Stepfather, and sibling more than six months prior to 18 May 2020. She was moved

       to Michigan only due to her Mother’s death. No doubt Grandmother intended this

       move to be permanent, not temporary, but Grandmother is not Andrea’s parent and

       did not have custody of Andrea. Thus, Andrea’s absence from North Carolina was

       temporary, only several days, before the commencement of the proceeding. She had

       resided in North Carolina with Mother and Stepfather for more than six months

       before the commencement of the proceeding in Michigan. The trial court did not err

       by concluding North Carolina is Andrea’s “home state.”

          2. Presence of Parent or Person Acting as a Parent

¶ 24         Under subsection (a)(1), the next issue is whether “a parent or person acting

       as a parent continues to live in this State.”        N.C. Gen. Stat. § 50A-201(a)(1).

       Grandmother contends Stepfather was not a “person acting as a parent” for purposes

       of § 50A-201(a)(1). She argues

                   even though after [Mother’s] death [Stepfather] was acting
                   as a parent to the minor child, that status ceased when
                   [Stepfather] signed the agreement to allow Defendant-
                   Appellant to take the minor child to Michigan and
                   Defendant-Appellant did take the minor child to Michigan.
                   Therefore, at the time Plaintiff-Appellee filed his
                   complaint, [Stepfather] was not a person acting as a parent
                   to the minor child because [Stepfather] did not have
                   physical custody of the minor child for six consecutive
                   months immediately before the commencement of the
                   action since Defendant-Appellant had the minor child for
                   approximately two months and prior to that [Mother] had
                   custody of the minor child as her parent. In addition,
                                       SULIER V. VENESKEY

                                          2022-NCCOA-658

                                        Opinion of the Court



                   [Stepfather] has not been awarded custody nor is he
                   seeking custody of the minor child as evidenced by his
                   signing of the agreement that gave away any parental
                   rights he possessed at the time to Defendant-Appellant.
                   (04/29/2021 T pp 48, 79).

¶ 25         The trial court found that Andrea’s Stepfather was a person “acting as a

       parent” who continues to live in North Carolina, but this finding is actually a

       conclusion of law and we review it accordingly. Walsh, 263 N.C. App. at 589–90, 824

       S.E.2d at 134; In re Everette, 133 N.C. App. at 85, 514 S.E.2d at 525. Thus, we must

       consider whether Stepfather was a “person acting as a parent” under the UCCJEA.

¶ 26         North Carolina General Statute § 50A-102(13) defines a “person acting as a

       parent” as “a person, other than a parent, who:

                   a. Has physical custody of the child or has had physical
                   custody for a period of six consecutive months, including
                   any temporary absence, within one year immediately
                   before the commencement of a child-custody proceeding;
                   and
                   b. Has been awarded legal custody by a court or claims a
                   right to legal custody under the law of this State.

       N.C. Gen. Stat. § 50A-102(13) (2021).

¶ 27         The Uniform Law Comment for UCCJEA § 50A-102 notes:

                   The term “person acting as a parent” has been slightly
                   redefined. It has been broadened from the definition in the
                   UCCJA to include a person who has acted as a parent for a
                   significant period of time prior to the filing of the custody
                   proceeding as well as a person who currently has physical
                   custody of the child. In addition, a person acting as a parent
                   must either have legal custody or claim a right to legal
                                           SULIER V. VENESKEY

                                              2022-NCCOA-658

                                            Opinion of the Court



                     custody under the law of this State. The reference to the law
                     of this State means that a court determines the issue of
                     whether someone is a “person acting as a parent” under its
                     own law.

       N.C. Gen. Stat. Ann. § 50A-102 (West 2021) (emphasis added).

¶ 28          We have been unable to find any North Carolina case addressing whether a

       stepparent who lives with a minor child and her other parent for more than six

       months prior to the commencement of the child custody proceeding may be considered

       as a “person acting as a parent” under North Carolina General Statute § 50A-102,

       particularly where that stepparent is not claiming a right to legal custody. Before

       the trial court, Grandmother argued Stepfather could not be a “person acting as a

       parent” under the UCCJEA because he was not claiming any right to legal custody;

       instead, he had executed a “consent agreement to allow [Grandmother] to take the

       child back to Michigan without [Father’s] consent.”9

¶ 29          Since the UCCJEA is a uniform act, in the absence of any North Carolina cases

       addressing this issue in detail, we find the analysis by other courts instructive. The

       North Dakota Supreme Court has summarized treatment of this issue by many states

       in Schirado v. Foote, 785 N.W.2d 235 (N.D. 2010). In Shirado, in a custody dispute




       9The terms of this document are not in our record. It is referred to at one point as a “power
       of attorney” and the trial court referred to it as a “consent agreement,” but the import of the
       document was to grant Grandmother permission to take the child to Michigan and
       presumably to allow Grandmother to exercise some sort of parental authority over the child.
                               SULIER V. VENESKEY

                                  2022-NCCOA-658

                                 Opinion of the Court



between the child’s parents, the trial court had determined the Fort Berthold Indian

Reservation was the child’s home state because the child had resided there with his

grandparents, as “a person acting as a parent.” 785 N.W.2d at 237–38. The North

Dakota Supreme Court remanded for additional findings of fact but addressed the

analysis of whether the grandparents may be persons “acting as a parent” under the

UCCJEA:

            The alternative basis for the district court’s dismissal of
            Schirado’s action was that the child lived with Foote’s
            parents. If the home state determination was based in
            whole or in part on the child living with his grandparents,
            the grandparents would need to be persons acting as
            parents to the child. Under our version of the UCCJEA, a
            “[p]erson acting as a parent” is a nonparent who

                   “a. Has physical custody of the child or has had
                   physical custody for a period of six consecutive
                   months, including any temporary absence, within
                   one year immediately before the commencement of a
                   child custody proceeding; and
                   b. Has been awarded legal custody by a court or
                   claims a right to legal custody under the law of this
                   state.”

            N.D.C.C. § 14–14.1–01(11). The grandparents cared for the
            child from September 2006 to December 2007, arguably
            satisfying the first requirement of being “a person acting
            as a parent” if the jurisdictional decision was not based on
            J.L.F. living with Foote. N.D.C.C. § 14–14.1–01(6).
            However, jurisdiction depends on the circumstances that
            exist at the time the proceeding is commenced. Id. The
            grandparents had not been awarded legal custody by a
            court before Schirado commenced this action in North
            Dakota court. Therefore, the dispositive issue for
                    SULIER V. VENESKEY

                       2022-NCCOA-658

                     Opinion of the Court



determining jurisdiction, based on the child living with the
grandparents, is whether the grandparents qualified as
persons acting as parents by claiming a right to legal
custody under the laws of North Dakota. See N.D.C.C. §
14–14.1–01(11)(b). We will proceed to discuss the
applicable law on this issue because its analysis is likely to
arise on remand. In re Voisine, 2010 ND 17, ¶ 13, 777
N.W.2d 908 (citing Dosland v. Netland, 424 N.W.2d 141,
142 (N.D.1988)).
[¶ 17] This Court has not interpreted what it means to
claim a right to legal custody under North Dakota law. A
survey of judicial decisions in other states reveals there is
no consistent interpretation of the requirement. However,
national case law consistently presents three elements
considered in determining if a person claims a right to legal
custody under the laws of a state: 1) formality, 2) timing
and 3) plausibility.
                               A
[¶ 18] Our sister states require a nonparent’s claim of legal
custody to conform with differing levels of formality under
the UCCJEA. Pennsylvania and Texas require nonparents
seeking “person acting as a parent” status to formally apply
for legal custody from a court before they are deemed to
have claimed a right to legal custody under the UCCJEA.
Wagner v. Wagner, 887 A.2d 282, 287 (Pa.Super.Ct.2005)
(holding parent’s mother needed to seek legal custody of
the child from a court to claim a right to legal custody under
UCCJEA); In re S.J.A., 272 S.W.3d 678, 684
(Tex.App.2008) (holding stepmother needed to seek legal
custody of child from a court to claim a right to legal
custody under UCCJEA). On the other end of the spectrum,
Delaware requires no formal application for legal custody,
instead requiring only that the prospective “person acting
as a parent” have “the right to claim legal custody” to
qualify as a person claiming a right to legal custody of a
child. Adoption House, Inc. v. A.R., 820 A.2d 402, 408–09
(Del.Fam.Ct.2003) (holding adoption agency claimed right
to legal custody of child by having “the right to claim legal
custody”).
                   SULIER V. VENESKEY

                      2022-NCCOA-658

                     Opinion of the Court



[¶ 19] In Hangsleben v. Oliver, 502 N.W.2d 838, 842–43
(N.D.1993), this Court addressed the term “a person acting
as a parent” under the UCCJEA’s predecessor, the UCCJA.
See N.D.C.C. ch. 14–14 (repealed 1999). In Hangsleben and
under the UCCJA, “[a] ‘person acting as a parent’ is defined
as a ‘person, other than a parent, who has physical custody
of a child and who has either been awarded custody by a
court or claims a right to custody.’ ” 502 N.W.2d at 842. In
Hangsleben we concluded “the common-sense definition of
a ‘person acting as a parent’ ” included grandparents who
“fed, clothed, and cared for” their granddaughter at the
request of the child’s mother and without a court order. Id.
at 843. Other jurisdictions have reached similar results.
See In re A.J.C., 88 P.3d 599, 606–07 (Colo.2004) (finding
adoptive parents to be persons acting as parents under
UCCJA where they had “exercised all parental rights and
responsibilities” since the child’s birth); Reed v. Reed, 62
S.W.3d 708, 713 (Mo.Ct.App.2001) (finding maternal
grandmother was person acting as parent under the plain
meaning of the term in the UCCJA); In re B.N.W., No.
M2004–02710–COA–R3–JV, 2005 WL 3487792, **25–26
(Tenn.Ct.App.       Dec.20,    2005)     (finding   paternal
grandmother providing care for child was person acting as
a parent under UCCJEA); Ruffier v. Ruffier, 190 S.W.3d
884, 890 (Tex.App.2006) (finding maternal grandmother
caring for child in Belarus was a person acting as a parent
under UCCJEA).
[¶ 20] As between the UCCJA and the UCCJEA, the
UCCJEA has changed the pertinent portion of the
definition of a “person acting as a parent” to mean a person
who “[h]as been awarded legal custody by a court or claims
a right to legal custody under the law of this state.”
N.D.C.C. § 14–14.1–01(11)(b). We note the different words
used in the definitions in the UCCJEA and the UCCJA.
However, we have not been asked by the parties to this
appeal to deviate from the level of formality applied in
Hangsleben. Nor do we perceive a clear majority position
among other jurisdictions addressing this point so that we
are willing to change course without the benefit of full
                    SULIER V. VENESKEY

                       2022-NCCOA-658

                      Opinion of the Court



briefing and argument by parties with a stake in the
outcome of the issue.
[¶ 21] Here, the grandparents did not formally claim a
right to legal custody until they petitioned the tribal court
to grant them temporary custody of the child. But their
extended care and custody of the child appears to satisfy
the “common-sense” definition in Hangsleben that the
grandparents are persons acting as a parent. See also
N.D.C.C. § 14–10–05 (parent may place child in home of
grandparent). Therefore, for purposes of this case, if
jurisdiction is based upon the grandparents, the formality
requirement can be considered satisfied for purposes of
determining whether the Fort Berthold Indian Reservation
is the home state.
                               B
[¶ 22] The next factor is timing of the nonparent’s claim. A
small number of jurisdictions allow nonparents to assert
their claim to legal custody at any point in the pending
litigation. See, e.g., Patrick v. Williams, 952 So.2d 1131,
1139 n. 9 (Ala.Civ.App.2006) (applying Alabama’s modified
version of UCCJEA and holding no formal claim to legal
custody need be made in cases where grandparents have
physical custody of child at time of proceedings); Adoption
House, Inc., 820 A.2d at 408–09 (waiving timing element
from consideration by allowing nonparents to claim a right
to legal custody under UCCJEA by merely having the right
to do so). Most jurisdictions addressing this issue require a
nonparent’s claim of legal custody, whether formal or
informal, to be asserted prior to or simultaneous with the
initiation of the pending action. See, e.g., In re Sophia G.L.,
229 Ill.2d 143, 321 Ill.Dec. 748, 890 N.E.2d 470, 482 (2008)
(holding maternal grandparents were persons acting as
parents under UCCJEA where grandparents petitioned
Indiana court for custody of children before father initiated
pending proceeding in Illinois); Plemmons v. Stiles, 65
N.C.App. 341, 309 S.E.2d 504, 506 (1983) (holding
grandparents were persons acting as parents under
UCCJA where grandparents initiated pending proceeding
by petitioning for custody of child); Draper v. Roberts, 839
                                       SULIER V. VENESKEY

                                          2022-NCCOA-658

                                        Opinion of the Court



                   P.2d 165, 173–74 (Okla.1992) (holding under UCCJA that
                   “[t]he critical time for testing whether the custodians were
                   ‘acting as parents’ and ‘claim a right to custody’ was the
                   point in time when the [pending action] was filed”);
                   O’Rourke v. Vuturo, 49 Va.App. 139, 638 S.E.2d 124, 128
                   (2006) (holding nonbiological father was a person acting as
                   a parent under UCCJEA where he requested custody at
                   outset of pending divorce proceeding); In re A.C., 165
                   Wash.2d 568, 200 P.3d 689, 692 (2009) (holding foster
                   parents were persons acting as parents under UCCJEA
                   where they petitioned for nonparental custody at outset of
                   pending action).
                   [¶ 23] Giving priority to a child’s home state is the central
                   provision of the UCCJEA, and the UCCJEA is intended to
                   “[a]void jurisdictional competition and conflict with courts
                   of other States in matters of child custody.” Uniform Child
                   Custody Jurisdiction and Enforcement Act § 101 cmt.1, 9
                   U.L.A. 657; Kelly, 2009 ND 20, ¶ 21, 759 N.W.2d 721. It has
                   long been held that subject matter jurisdiction is
                   determined at the time a suit is initiated, and to hold
                   otherwise would undermine one of the UCCJEA’s central
                   functions by allowing participants to divest a state of
                   jurisdiction by changing the analysis after proceedings
                   have begun. In re Mannix, 97 Or.App. 395, 776 P.2d 873,
                   875 (1989). We therefore conclude that to qualify as a
                   “person acting as a parent” under the UCCJEA, a
                   nonparent’s claimed right to legal custody must occur prior
                   to, or simultaneous with, the initial filing related to the
                   instant litigation. To hold otherwise would be contrary to
                   the function of the UCCJEA and contrary to the principles
                   of “certainty, predictability and uniformity of result.” Daley
                   v. American States Preferred Ins. Co., 1998 ND 225, ¶ 14 n.
                   4, 587 N.W.2d 159 (enumerating goals in choice of law
                   analysis).

       Schirado, 785 N.W.2d at 240–43 (alterations in original).

¶ 30         Thus, the North Dakota Supreme Court determined the factors normally
                                        SULIER V. VENESKEY

                                             2022-NCCOA-658

                                            Opinion of the Court



       considered in the analysis of whether a person is “a person acting as a parent” under

       the UCCJEA are the 1) formality, 2) timing and 3) plausibility of the person’s claimed

       right to legal custody of the child. Id. at 241. The relevant time is immediately prior

       to or simultaneously with the commencement of the child custody proceeding. Id. at

       243. We hold this analysis is consistent with the “function of the UCCJEA” and

       “principles of ‘certainty, predictability and uniformity of result.’” Id. (quoting Daley

       v. American States Preferred Ins. Co., 587 N.W.2d 159, 162 n.4 (N.D. 1998)).

¶ 31         Here, these factors make our analysis quite simple. We need not analyze the

       formality or plausibility of any claim to custody by Stepfather under North Carolina

       law, because he made no such claim. At the time of commencement of the proceeding,

       Stepfather was not making any claim to custody. To the contrary, he had executed a

       document purporting to give Grandmother permission to take the child to Michigan.

       We need not consider whether Stepfather would have had any right to a claim for

       custody under North Carolina law because he clearly did not make such a claim but

       instead declared his opposite intention. Under the UCCJEA, Stepfather was not a

       “person acting as a parent,” and the trial court’s conclusion to this effect was not

       supported by its findings of fact.

¶ 32         Thus, North Carolina is Andrea’s “home state,” but no parent or person acting

       as a parent remains in North Carolina. Subject matter jurisdiction does not fall under

       subsection (a)(1). We must proceed to consider subsection (a)(2).
                                        SULIER V. VENESKEY

                                           2022-NCCOA-658

                                          Opinion of the Court



          3. Significant Connection Jurisdiction

¶ 33          The trial court concluded North Carolina would have significant connection

       jurisdiction, but part of this determination was based upon its conclusion that

       Stepfather was a “person acting as a parent” and we have already addressed this

       issue. There was no “person acting as a parent” in this case, and Father is the only

       parent.

¶ 34          North Carolina General Statute § 50A-201(a)(2) provides this State may have

       jurisdiction if:

                     (2)   A court of another state does not have jurisdiction
                     under subdivision (1), or a court of the home state of the
                     child has declined to exercise jurisdiction on the ground
                     that this State is the more appropriate forum under G.S.
                     50A-207 or G.S. 50A-208, and:

                     a.     The child and the child’s parents, or the child and at
                     least one parent or a person acting as a parent, have a
                     significant connection with this State other than mere
                     physical presence; and
                     b.     Substantial evidence is available in this State
                     concerning the child’s care, protection, training, and
                     personal relationships;

       N.C. Gen. Stat. § 50A-201(a)(2) (emphasis added).

¶ 35          As we have already addressed, Father lives in South Carolina. There is no

       parent or “person acting as a parent” who lives in North Carolina or who has

       significant connections with North Carolina. Stepfather was not a “person acting as

       a parent,” and based upon the trial court’s findings of fact, Grandmother was not a
                                        SULIER V. VENESKEY

                                           2022-NCCOA-658

                                          Opinion of the Court



       “person acting as a parent” either.       At the time of the commencement of the

       proceeding, she did not have “physical custody of the child” and had not “had physical

       custody for a period of six consecutive months, including any temporary absence,

       within one year immediately before the commencement of a child custody

       proceeding.” N.C. Gen. Stat. § 50A-102(13). Based on the trial court’s findings, the

       child had “significant connection” to North Carolina, but subsection (2) requires that

       both the child and “at least one parent or a person acting as a parent, have a

       significant connection with this State other than mere physical presence.” N.C. Gen.

       Stat. § 50A-201(a)(2)(a).    Here, there is no parent in North Carolina or with

       significant connections to North Carolina.        Thus, jurisdiction cannot fall under

       subsection (a)(2), despite the trial court’s findings regarding “substantial evidence . .

       . available in this State concerning the child’s care, protection, training, and personal

       relationships.” Id., § 50A-201(a)(2)(b). We must proceed to subsection (a)(3).

          4. More Appropriate Forum Jurisdiction

¶ 36         North Carolina General Statute § 50A-201(a)(3) allows jurisdiction where “[a]ll

       courts having jurisdiction under subdivision (1) or (2) have declined to exercise

       jurisdiction on the ground that a court of this State is the more appropriate forum to

       determine the custody of the child under G.S. 50A-207 or G.S. 50A-208.”

¶ 37         Here, Grandmother claimed Michigan should have subject matter jurisdiction,

       but Michigan determined it was not the child’s home state and that North Carolina
                                         SULIER V. VENESKEY

                                            2022-NCCOA-658

                                           Opinion of the Court



       is the more appropriate forum to determine custody. See Veneskey, supra, 2021 Mich.

       App. LEXIS 5147 at *9–13, 2021 WL 3821012 at *4–6 (Michigan court finding it

       would be an inconvenient forum and then determining North Carolina would have

       jurisdiction). There is no state other than North Carolina or Michigan which might

       have initial child custody jurisdiction under the UCCJEA. Although Father lives in

       South Carolina, Andrea has never lived there. But this case does not fall clearly

       under subsection (a)(3) because no other state “having jurisdiction under subdivision

       (1) or (2) . . . declined to exercise jurisdiction on the ground that a court of this State

       [North Carolina] is the more appropriate forum to determine the custody of the child

       under G.S. 50A-207 or G.S. 50A-208.” N.C. Gen. Stat. § 50A-201(a)(3) (emphasis

       added. Michigan determined it did not have jurisdiction under subdivisions (1) or (2),

       although it did determine North Carolina would be the more appropriate forum.

       Veneskey, supra, 2021 Mich. App. LEXIS 5147 at *9–13, 2021 WL 3821012 at *4–6.

       We must proceed to subdivision (a)(4).

          5. Jurisdiction by Necessity

¶ 38          North Carolina General Statute § 50A-201(a)(4) provides that a court of this

       State has jurisdiction to make an initial child-custody determination only if “[n]o

       court of any other state would have jurisdiction under the criteria specified in

       subdivision (1), (2), or (3).” N.C. Gen. Stat. § 50A-201(a)(4).

¶ 39          Due to the unusual circumstances of this case, North Carolina has jurisdiction
                                        SULIER V. VENESKEY

                                          2022-NCCOA-658

                                         Opinion of the Court



       by necessity under § 50A-201(a)(4). As we have already discussed, no other state

       would have jurisdiction to make an initial child custody determination under

       subdivisions (1), (2), or (3).   North Carolina is the child’s home state, and as

       demonstrated by the trial court’s unchallenged findings of fact, the child has

       significant connections to North Carolina. She lived here prior to her Mother’s death,

       and she has a sibling in North Carolina with her Stepfather. As noted by the trial

       court’s findings, there is substantial evidence regarding the child’s welfare in North

       Carolina. The only other state which could have possibly had jurisdiction under the

       UCCJEA, Michigan, has determined it is not the child’s home state and that North

       Carolina is the more appropriate forum. Veneskey, supra, 2021 Mich. App. LEXIS

       5147 at *9–13, 2021 WL 3821012 at *4–6. Therefore, although the trial court relied

       upon the wrong subdivision of 50A-201(a) to conclude it had jurisdiction, on de novo

       review, we conclude North Carolina does have jurisdiction to make an initial child

       custody determination under subdivision (a)(4).

       D. Custody Determination

¶ 40         Finally, Grandmother argues the trial court erred in dismissing her claim for

       custody and in awarding Father full custody because it concluded Father was a fit

       parent who has not abdicated his constitutionally protected rights as a parent to

       Andrea.
                                         SULIER V. VENESKEY

                                           2022-NCCOA-658

                                          Opinion of the Court



¶ 41         Our Supreme Court has long established that “natural parents have a

       constitutionally protected interest in the companionship, custody, care, and control

       of their [biological] children.” Price v. Howard, 346 N.C. 68, 72, 484 S.E.2d 528, 530

       (1997); David N. v. Jason N., 359 N.C. 303, 305, 608 S.E.2d 751, 752–53 (2005)

       (reaffirming “the paramount right of parents to the custody, care, and control of their

       children”). “[T]he Due Process Clause would be offended ‘if a [court] were to attempt

       to force the breakup of a natural family . . . without some showing of unfitness and

       for the sole reason that to do so was thought to be in the children’s best interest.’”

       Adams, 354 N.C. at 61, 550 S.E.2d at 502 (quoting Price, 346 N.C. at 78, 484 S.E.2d

       at 534) (alterations from original omitted and own alterations added).            As our

       Supreme Court has explained, a fit and natural parent “is presumed to act in the

       child’s best interest and . . . there is normally no reason for the state to inject itself

       into the private realm of the family to further question the ability of that parent to

       make the best decisions concerning the rearing of that parent’s [child].” Id., 354 N.C.

       at 60, 550 S.E.2d at 501 (quotations and alterations from original omitted) (citing

       Troxel v. Granville, 530 U.S. 57, 68–69, 147 L.E.2d 49, 58 (2000)).

¶ 42         “[W]hile a fit and suitable parent is entitled to the custody of his child, it is

       equally true that where fitness and suitability are absent he loses this right.” David

       N., 359 N.C. at 305, 608 S.E.2d at 753 (quotations and citations omitted); Adams, 354

       N.C. at 61, 550 S.E.2d at 502 (“[A] parent’s right to custody is not absolute.”). Indeed,
                                        SULIER V. VENESKEY

                                           2022-NCCOA-658

                                          Opinion of the Court



       the protection afforded to biological parents comes “with similar recognition that

       some facts and circumstances, typically those created by the parent, may warrant

       abrogation of those interests.” Price, 346 N.C. at 75, 484 S.E.2d at 532; id., 346 N.C.

       at 79, 484 S.E.2d at 534 (“[A] parent may no longer enjoy a paramount status if his

       or her conduct is inconsistent with this presumption or if he or she fails to shoulder

       the responsibilities that are attendant to rearing a child.”). “Unfitness, neglect, and

       abandonment clearly constitute conduct inconsistent with the protected status

       parents may enjoy.” Id., 346 N.C. at 79, 484 S.E.2d at 534. This is in addition to

       “[o]ther types of conduct, which must be viewed on a case-by-case basis . . . .” Id., 346

       N.C. at 79, 484 S.E.2d at 534–35. Ultimately, the test our Supreme Court lays out is

       that “a natural parent may lose his constitutionally protected right to the control of

       his children in one of two ways: (1) by a finding of unfitness of the natural parent, or

       (2) where the natural parent’s conduct is inconsistent with his or her constitutionally

       protected status.” David N., 359 N.C. at 307, 608 S.E.2d at 753; see also Price, 346

       N.C. at 73, 484 S.E.2d at 531 (stating the interest of natural parents “must prevail

       against a third party unless the court finds that the parents are unfit or have

       neglected the welfare of their children”). A finding of either must be supported by

       clear and convincing evidence. David N., 359 N.C. at 307, 608 S.E.2d at 753.

¶ 43         Here, the trial court determined Father was both a fit and proper parent and

       he had not abdicated his constitutionally protected right to parent Andrea.
                                         SULIER V. VENESKEY

                                            2022-NCCOA-658

                                          Opinion of the Court



       Grandmother argues this determination is erroneous because she presented clear and

       convincing evidence showing Father “did not partake in much of the child rearing

       including taking the child to her many doctors’ appointments, only paid child support

       twice in 2015 in the over five years that he did not have custody of the child, . . . did

       not visit with the minor child upon the end of [his and Mother’s] relationship in

       approximately 2015[,]” or thereafter attempt to seek custody; and that he drinks

       alcohol. According to Grandmother, this clear and convincing evidence mandated the

       trial court conclude Father had abdicated his right to Andrea’s custody and award

       custody to Grandmother.

¶ 44         We note a trial court is not bound to render any determination propounded by

       a party simply because there is sufficient evidence before it which could tend to

       support that determination. Cf. Adams, 354 N.C. at 63, 550 S.E.2d at 503 (explaining

       a “trial court’s findings of fact are conclusive on appeal if there is evidence to support

       them, even though the evidence might sustain findings to the contrary” (emphasis

       added; quotations and citations omitted)). Again, Grandmother challenges the trial

       court’s custody determination but does not argue there was insufficient evidence to

       support the findings of fact upon which it relied in reaching its conclusion. Our

       inquiry thus is to “determine whether the trial court’s findings support its legal

       conclusion that” Father did not abdicate his constitutional rights by acting

       inconsistent therewith. Id., 354 N.C. at 65, 550 S.E.2d at 504.
                                        SULIER V. VENESKEY

                                           2022-NCCOA-658

                                          Opinion of the Court



¶ 45            The following findings of fact relevant to the trial court’s custody

       determination are unchallenged as supported by the evidence and are thus binding

       on us:

                     9.     [Father] learned of the death of [Mother] on the
                     social media page of a family member of [Mother] and he
                     immediately returned to North Carolina to pick up his
                     daughter. He made inquiry with the police department as
                     well as family members and neighbors as to her
                     whereabouts.

                     ....

                     11.     The Court finds that within a few days of the
                     unexpected death of [Mother], [Grandmother] came to
                     North Carolina from Michigan and removed the child from
                     the jurisdiction of North Carolina and took her back to
                     Michigan. [Father] was never informed. [Grandmother]
                     testified that the thought to notify [Father] never crossed
                     her mind.

                     12.     [Grandmother] and the [Stepfather] had an attorney
                     draw up a consent agreement to allow [Grandmother] to
                     take the child back to Michigan without [Father’s] consent.
                     . . . The court finds that [Father] did not cede any portion
                     of his custody rights to [Stepfather] or [Grandmother]
                     voluntarily as he was never notified of the marriage to
                     [Stepfather] or the consent agreement removing his child
                     from the jurisdiction of the court.

                     13.    [Grandmother] made zero efforts to locate [Father]
                     before secreting the child away. [Father] had family in the
                     area where the child was residing and the paternal
                     grandmother      [and     Grandmother]     had    previous
                     communications by phone to discuss the minor child and
                     exchanged photos of the minor child. At no time was
                     [Father] or the paternal grandmother given the
                   SULIER V. VENESKEY

                      2022-NCCOA-658

                     Opinion of the Court



opportunity to visit with the minor child while in the care
of [Grandmother].

14.    It is uncontroverted that [Father] and [Mother] had
a tumultuous relationship. They broke up a few times and
got back together. It is common for couples who have a
traumatic breakup to leave custody arrangements of the
child (born of their relationship) open and incomplete as
they navigate the issues. The court finds that the gap of
time that [Father] went without communicating with his
child was not tantamount to abandonment or neglect.

15.    [Father] is a person of limited means financially and
educationally. It appears from his testimony and from the
testimony of the paternal grandmother, they were both led
to believe by [Mother] and [Grandmother] that they could
no longer have communication with the minor child. This
is consistent with the years between 2014-2020.

16.     There is credible evidence by [Father] and the
paternal grandmother that [Father] did engage in
parenting activities such as feeding, changing and taking
care of the child while [Mother] was at work. The parents
of this minor child were very young, and both acted as such
on multiple occasions, before and after the birth of the
child. This does not make [Father] an unfit parent. He was
not given the opportunity to parent after [Mother] and
child moved away and [Mother] changed her name,
through marriage.

17.    During one of their breakups, [Father] and [M]other
attempted to establish a custody agreement including but
not limited to child support. [Father] did actually make two
child support payments before the parties reconciled, and
the agreement became moot. There was never a child
support order entered by any court between the parties
subsequently. . . . .

18.   There is credible evidence that after the final
                    SULIER V. VENESKEY

                       2022-NCCOA-658

                     Opinion of the Court



breakup of [Father] and [Mother], that [Father] was
informed he was not allowed to have any contact with the
minor child due to a pending charge for breaking and
entering which was later dismissed.

19.   [Father] remained compliant with the court ordered
no-contact order and believed that any contact with
[Mother] or the minor child would result in his bond being
revoked. This order was in effect between 2015-2016.
During that time period, [Father] did not attempt to
contact [Mother] or the child. His belief that he couldn’t
have contact was reasonable based on the facts and
circumstances at that time.

....

21.    After the no-contact order (pursuant to the domestic
charges against [Father]) and the charges were dismissed,
[Father] and the paternal grandmother attempted to locate
the minor child through family inquiries and social media.
[Mother] had a different last name at that point, and they
did not know how to find her. [Mother] did not appear in
court to testify because she had left the state with the
minor child and never informed [Father] where she was
going.

22.    [Father] and paternal grandmother did purchase
and mail gifts, cards and letters for the minor child in an
effort to reestablish contact with her. They were sent to
[Grandmother’s] residence in Michigan as [Mother] had a
habit of returning to her mother’s residence when she
needed help from her. Many, if not all, of the cards and gifts
were returned to [Father] by [Grandmother], or “someone”
in the State of Michigan. The testimony of [Grandmother]
that she never saw any of the gifts, cards and letters which
were addressed to the child to her address is not credible.

23.   The minor child appeared to be bonded with the
paternal grandmother as well, prior to the child being
                   SULIER V. VENESKEY

                      2022-NCCOA-658

                     Opinion of the Court



moved around by [Mother] and [Grandmother]. In fact,
[Father] (with the help of the paternal grandmother) and
child’s [M]other were able to make amenable arrangements
for visitations each time the couple broke up.

24.    [Grandmother] has not allowed [Father] to have any
contact with the minor child since the death of her
[M]other, even though [Grandmother] has been aware that
he has attempted to locate the child and have a
relationship with her.

25.    The minor child has never been informed that
[Stepfather] is not her biological father or that her real
[F]ather even exists. It appears that the intent of
[Grandmother] was to thwart any potential relationship
that the minor child could have with [Father].

26.    The Court finds that [Grandmother] has
intentionally tried to hide the minor child from [Father].
[Grandmother’s] testimony that she moved from her home
into a different home right after her daughter’s death
because the memories of her were too painful, is not
credible. It once again appears to the court that it was
another way to hide or secret the child from [Father] now
that she was appointed guardian in an emergency hearing
in Michigan. In fact, it would seem to be more comforting
to the grieving child to be around her [M]other’s memories
and personal belongings, rather than be moved into a place
with no memories.

27.   There is no credible evidence that [Father]
voluntarily permitted the minor child to remain in the
custody of [Grandmother] or agreed to allow
[Grandmother] to act in loco parentis to the child. It would
appear from the evidence that long before the [M]other
passed away, [Mother] was moving around excessively in
an effort to alienate the child from her [F]ather and
[Grandmother] was funding those moves. . . .
                                        SULIER V. VENESKEY

                                           2022-NCCOA-658

                                          Opinion of the Court



                    28.    There is credible evidence to indicate that there were
                    gaps in time when [Father] did not pursue the minor child’s
                    whereabouts, however, the court does not find that brief
                    gaps of time are tantamount to abandonment of the minor
                    child. [Mother] moved multiple places and got married
                    with a name change. She never informed [Father] of any of
                    those moves or changes.

                    29.   . . . [Mother] intentionally left the child with
                    [Grandmother] for months at a time after [Father] and
                    [M]other finally split. [Father] was never given the
                    opportunity to agree or disagree with said placement.

                    ....

                    32.   The minor child has a sibling who is in the custody
                    of [Father] whom she has never met, and a sibling who
                    resides with her [Stepfather] . . . .

¶ 46         We note that “[i]n considering whether disruption of custody over an extended

       period of time may result in a possible displacement of a parent’s constitutionally

       protected interests,” our Supreme Court has “recognized the danger of a fact situation

       . . . in which the custodian[] obtained custody unlawfully[:]”

                    the resolution of cases must not provide incentives for
                    those likely to take the law into their own hands. Thus,
                    those who obtain custody of children unlawfully,
                    particularly by kidnapping, violence, or flight from the
                    jurisdiction of the courts, must be deterred. Society may
                    not reward, except at its peril, the lawless because the
                    passage of time has made correction inexpedient.

       Price, 346 N.C. at 81–82, 484 S.E.2d at 536 (quotations, citations, and alterations

       from original omitted; own alteration added).
                                          SULIER V. VENESKEY

                                            2022-NCCOA-658

                                           Opinion of the Court



¶ 47          The trial court’s findings of fact fully support its conclusions that Father did

       not act inconsistently with his constitutionally protected status as a natural parent

       and was fit to have custody. Cf. Adams, 354 N.C. at 66, 550 S.E.2d at 505 (“The trial

       court’s findings of fact are sufficient, when viewed cumulatively, to support its

       conclusion that [the natural parent’s] conduct was inconsistent with his protected

       interest in the child.”).    Grandmother’s argument is based on her contentions

       regarding the evidence she presented which she believes would support different

       findings of fact and also regarding the best interests of the child. However, the trial

       court is the sole judge of credibility of the witnesses. “[T]he trial court sees the parties

       in person and listens to all the witnesses. This allows the trial court to detect tenors,

       tones and flavors that are lost in the bare printed record read months later by

       appellate judges.” Id., 354 N.C. at 63, 550 S.E.2d at 503 (quotations and citations

       omitted). And where the natural parent is not unfit and has not acted inconsistently

       with his constitutionally protected rights as a parent, even if Grandmother may have

       a greater ability to provide for the child, the government may not, “over the objections

       of the parent,” remove a child from her natural parent “solely to obtain a better result

       for the child.”10 Id., 354 N.C. at 61–62, 550 S.E.2d at 502–503 (quotations and citation



       10The evidence from the child’s therapist appointments in Michigan following her Mother’s
       death, which Grandmother sought to introduce and argues was erroneously excluded, was
       not proffered for the record. In any event, evidence from Andrea’s therapy in Michigan would
                                          SULIER V. VENESKEY

                                               2022-NCCOA-658

                                            Opinion of the Court



       omitted). We conclude the evidence and the trial court’s findings, unchallenged and

       binding on appeal, support the trial court’s determination that Father is fit and

       proper and has not abdicated his constitutionally protected right to parent Andrea.

       Cf. In re Gibbons, 247 N.C. 273, 281, 101 S.E.2d 16, 22 (1957) (“Since the death of his

       wife there is little evidence that he has had any great yearning to have his child with

       him . . . . Instead he surrendered this high privilege to the grandmother . . . .”

       (quotations and citation omitted)). Accordingly, the trial court did not err in its

       dismissal of Grandmother’s claim or in its award of full custody to Father.

                                        III.     Conclusion

¶ 48          Although the trial court relied upon the wrong subsection of North Carolina

       General Statute § 50A-201(a) to conclude North Carolina has jurisdiction under the

       UCCJEA, the trial court’s findings of fact support a conclusion that North Carolina

       has subject matter jurisdiction over custody under the UCCJEA and Father is a fit

       and proper parent who has not abdicated his constitutional rights as a parent. We

       therefore affirm the trial court’s orders as to subject matter jurisdiction and custody.

       Grandmother’s motion for sanctions under the appellate rules is denied.

              AFFIRMED.




       not address Father’s circumstances or fitness as a parent under the circumstances of this
       case but could relate only to the best interests of the child—an issue neither the trial court
       nor we can address.
                    SULIER V. VENESKEY

                      2022-NCCOA-658

                     Opinion of the Court



Judges HAMPSON and JACKSON concur.